Citation Nr: 1114501	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  04-34 077	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, her sister, and a friend


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1967 to August 1971.  He died in February 2003.  The appellant is his widow.  She appealed to the Board of Veterans' Appeals (Board) from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied her claim for service connection for the cause of his death.

In January 2005, a hearing was held at the RO before a local hearing officer.

In March 2007, the appellant-widow's representative submitted additional evidence, consisting of several medical journal articles, and waived the right to have this evidence initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2010).

In May 2007 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration - including obtaining a medical opinion concerning the likelihood the conditions that caused or contributed to the Veteran's death were related to his service in the military and, in particular, by way of his service-connected posttraumatic stress disorder (PTSD).  The AMC obtained this requested medical opinion in November 2008 and completed the other development the Board had requested when remanding this case, so substantially complied with the Board's remand directives in further developing the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


In July 2009, the Board again remanded the claim to the RO via the AMC, this time to specifically address another possible theory of causation that had not been considered - namely, whether the Veteran's fatal respiratory condition alternatively was the result of exposure to asbestos as a Navy seaman.  The AMC obtained this additional medical opinion in August 2010.  So there again was substantial compliance with this additional remand directive.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

This case therefore is ripe for Board consideration.


FINDINGS OF FACT

1.  The death certificate indicates the Veteran died in February 2003 and lists the causes of his death as acute interstitial pneumonia due to (or as a consequence of) idiopathic pulmonary fibrosis with chronic obstructive pulmonary disease (COPD) listed as another significant condition contributing to his death but not resulting in the underlying cause.

2.  At the time of his death, service connection was in effect for PTSD, rated as 
70-percent disabling effectively since August 8, 2000.  He also had had a total disability rating due to individual unemployability (TDIU) effectively since November 3, 2001.  

3.  The appellant-widow indicated while testifying during her January 2005 RO hearing that she had been a licensed practical nurse (LPN) for greater than 11 years at the local VA Medical Center (VAMC) in West Roxbury, in the emergency ward, so she has medical training and practical experience, though not necessarily in relation to any cause-and-effect correlation between PTSD and its impact on respiratory disorders such as those the Veteran died from.

4.  The essential basis of her claim has been that the Veteran's service-connected PTSD led to his chronic smoking and abuse of alcohol, cocaine and 
anti-depressants, which in turn led to his fatal respiratory conditions.

5.  Unfortunately, however, a November 2008 VA compensation examiner determined the Veteran's interstitial pneumonia due to (or as a consequence of) idiopathic pulmonary fibrosis was not caused by his service-connected PTSD.  The examiner stated the rationale for this opinion was that, while there is evidence that the Veteran's PTSD may have contributed to the degree of sedation required to maintain adequate ventilation and that the PTSD may have contributed to the prolonged hospital care provided him, there is insufficient evidence to conclude that PTSD was the cause of his interstitial pneumonia due to (or as a consequence of) idiopathic pulmonary fibrosis, which caused his death.

6.  The November 2008 VA examiner also determined "the Veteran's COPD is less likely as not caused by or a result of PTSD."  The examiner acknowledged that it is possible the Veteran's PTSD contributed to his inability to quit smoking, and while it is more likely than not that the COPD was caused by his smoking, there is not enough evidence to conclude his smoking was more likely than not caused by his PTSD.  

7.  The Board remanded this case in July 2009 to obtain a medical nexus opinion addressing the additional (but not specifically claimed) possibility that the Veteran's fatal respiratory conditions were the result of exposure to asbestos as a Navy seaman.  The Board partly premised its remand for this additional consideration on a January 2003 X-ray record indicating that mesothelioma was at least considered as a possible cause of the Veteran's terminal respiratory failure. 

8.  There is some indication in the Veteran's service personnel records (SPRs) that he was minimally exposed to asbestos during his time aboard the USS Barry (DD 933) while in the military.  

9.  However, the VA compensation examiner that commented on this additional possibility in August 2010 determined that pulmonary fibrosis is dose-related and that the Veteran's records indicate just relatively minor exposure.  Therefore, concluded this examiner, it is unlikely that the pulmonary fibrosis noted on a February 2003 biopsy is related to the prior asbestos exposure in service.

10.  So the most probative (competent and credible) medical and other evidence on file indicates the Veteran's death was unrelated to his military service, including to his PTSD or any exposure to asbestos while stationed aboard the USS Barry (DD 933).


CONCLUSION OF LAW

A disability incurred in or aggravated by service or that may be presumed to have been incurred in service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Additionally, in claims for dependency and indemnity compensation (DIC) benefits, so including for cause of death, § 5103A VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim - including the downstream disability rating and effective date elements.  

Here, by way of letters dated in May and June 2003, April 2004, July 2007 and March 2010, the RO and AMC advised the appellant of the evidence needed to substantiate her claim and explained what evidence VA was obligated to obtain or to assist her in obtaining and what information or evidence she was responsible for providing.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  The March 2010 letter also provided the additional, claim-specific, information required by Hupp and discussed the downstream effective date element of her claim in accordance with Dingess/Hartman, supra.  [Note:  there is no downstream disability rating element since the claim is for cause of death.]

The claimant received the initial May and June 2003 letters prior to the initial adjudication of her claim in the September 2003 decision on appeal, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  And although the more recent July 2007 and March 2010 letters were not issued until after her claim was initially decided, the RO/AMC went back and readjudicated her claim in the September 2007 and September 2010 supplemental statements of the case (SSOCs) - including considering any additional evidence received in response to that additional notice.  If, as here, the notice provided prior to the initial adjudication of the claim was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the claimant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  So, here, any arguable timing defect in the provision of that additional notice has been rectified.  Moreover, the U.S. Supreme Court rather has held that, as the pleading party, it is the claimant's evidentiary burden, not VA's, to show how a VCAA notice error in timing or content is unduly prejudicial - meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The appellant has not made any such allegation or pleading in this particular instance.

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), VA outpatient treatment records, and private treatment records.  The Board also, as mentioned, remanded the claim in May 2007 and again in July 2009 for medical nexus opinions concerning the cause of the Veteran's death and its potential relationship to his military service.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination (or, here, obtain an opinion since the Veteran is deceased) when no reasonable possibility exists that such assistance would aid in substantiating the claim).  Also, in obtaining these opinions, there was substantial compliance with the Board's May 2007 and July 2009 remand directives.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that no further development of the claim is needed to meet the requirements of the VCAA.

II.  Entitlement to Service Connection for the Cause of the Veteran's Death

When a Veteran dies from a service-connected disability, the Secretary shall pay DIC for such Veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  Id.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service- connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  In the same category, there would be included service-connected diseases or injuries of any evaluation (even 100 percent evaluations) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Id.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R.  § 3.303(d).

The determination as to whether the requirements of service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning now to the facts of this particular case.  The Veteran's February 2003 death certificate lists the cause of his death as acute interstitial pneumonia due to (or as a consequence of) idiopathic pulmonary fibrosis.  COPD was also listed as a significant condition contributing to his death but not resulting in the underlying cause.  Additionally, a January 2003 X-ray record indicates that mesothelioma was at least considered as a possible cause of his respiratory failure.  However, this condition was not listed as a significant condition contributing to his death on the death certificate issued by the Commonwealth of Massachusetts.  

In alleging her entitlement to DIC for cause of death, the appellant-widow asserts that Veteran's service-connected PTSD led to his chronic smoking and abuse of alcohol, cocaine and anti-depressants, which in turn led to his fatal respiratory conditions.  Additionally, as mentioned in the July 2009 Board remand, a second theory of entitlement is that the Veteran's diagnosed pulmonary fibrosis, listed on his death certificate, may have been due to asbestos exposure while he was stationed aboard the USS Barry during his military service since this is frequently a diagnosis seen in asbestos-exposure-related claims.  The widow-appellant's contentions notwithstanding, there must be a nexus, or link, between the cause of the Veteran's death and his military service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  And it is in this critical respect that her claim is deficient so must be denied.

At the time of the Veteran's death in February 2003, service connection had been established for PTSD, rated as 70-percent disabling.  He also had a TDIU.

But according to the most probative medical and other evidence in the file, neither his service-connected PTSD, nor his relatively minimal asbestos exposure while in service, caused or contributed substantially or materially to his death.  His STRs are completely unremarkable for any complaints, treatment, or diagnoses of the ultimately terminal conditions.  However, as determined in a Board decision dated in June 1997, service connection had been established for his PTSD as a result of his military service.  

The Veteran's treatment records from May 1995 to December 2002 are included in the claims file.  These treatment records note his November 2002 hospitalization for "sudden onset dyspnea and hypoxia ultimately requiring intubation."  Further, his private treatment records from December 2002 to February 2003 are in the file, and they include his terminal records.  A February 2003 private record shows his resultant diagnosis as respiratory failure and notes the history of PTSD and COPD.  However, neither his VA treatment records nor his private treatment records attribute his acute interstitial pneumonia due to (or as a consequence of) idiopathic pulmonary fibrosis or COPD to his military service, including to any asbestos exposure in service or the PTSD he had as a delayed consequence of his service.  

In an April 2003 letter, Dr. M.P., a physician at a private hospital who had treated the Veteran, said he was admitted to a VA hospital in November 2002 in acute respiratory distress, and that he was transferred to the private hospital the following month.  The physician indicated that at both hospitals the Veteran required intubation and mechanical ventilation in order to maintain adequate oxygenation, and that his course was complicated by several infections.  It was further stated that, during his hospitalization from November 2002 to February 2003, he required sedation in order to breathe comfortably on a ventilator, and that from a medical standpoint, it was "quite reasonable" that his underlying anxiety disorder related to PTSD contributed to the degree of sedation required to maintain adequate ventilation.  According to this physician, this could have complicated his course, making extubation more difficult.

As noted in the Board's May 2007 remand, this physician's conclusion, while suggesting a connection between the Veteran's service-connected PTSD and the medication required for treatment of his associated symptoms, and the events that led to his death, nonetheless does not conclusively resolve this dispositive issue since it is not expressly stated in definitive terms.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of language such as "may" or "may not" be related to service was too speculative to constitute a definitive opinion on issue of causation); Obert v. Brown, 5 Vet. App. 30 (1993) (saying something "may" be true is tantamount to just as well saying it "may not" be true, and an award of VA benefits may not be based on resort to speculation or remote possibility).  See also Winsett v. West, 11 Vet. App. 420, 424 (1998) and 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  

There are indeed a line of other precedent cases discussing the lesser probative value of opinions like this that are equivocal, in various contexts, which essentially state that it is possible that what posited is true.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

But all of this said, an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite or obvious etiology because this would be inconsistent with the benefit-of-the-doubt, or equipoise, doctrine.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

That is to say, use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case admonished the Board for relying on medical opinions that similarly were unable to establish this required linkage, that is, without resorting to mere speculation, as cause for denying claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.


The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Consequently, because there was at least this suggestion of this cause and effect, a VA medical nexus opinion was requested for further comment on any potential relationship between the Veteran's military service and his eventual death, including insofar as the use of medication to treat his PTSD symptoms during his hospitalization from November 2002 to February 2003, and to determine whether his history of smoking was secondarily related to his service-connected PTSD, and whether that contributed substantially and materially to his death.

The November 2008 VA examiner designated to provide this requested opinion concluded the Veteran's service-connected PTSD was not caused by his interstitial pneumonia due to (or as a consequence of) idiopathic pulmonary fibrosis.  This examiner stated the rationale for this opinion was that, while there is evidence that the Veteran's PTSD may have contributed to the degree of sedation required to maintain adequate ventilation and that the PTSD may have contributed to the prolonged hospital care provided to him, there is insufficient evidence to conclude that PTSD was the cause of his interstitial pneumonia due to (or as a consequence of) idiopathic pulmonary fibrosis, which caused his death.  This examiner also determined the Veteran's COPD was less likely as not related to his PTSD.  

It was acknowledged, however, that it is possible the Veteran's PTSD contributed to his inability to quit smoking, and that, while it is more likely than not that his COPD was caused by his smoking, there is not enough evidence to conclude that that his smoking was more likely than not caused by his PTSD since the evidence shows he began smoking prior to his military service (i.e., before the traumatic events in service ("stressors") occurred that precipitated his PTSD).

As further justification for these unfavorable opinions, this November 2008 VA examiner cited relevant medical findings gleaned from his review of the record, the death certificate, a copy of the Board's remand, and relevant medical records associated with the terminal hospitalization.  

Thereafter, in July 2009, the claim was again remanded by the Board, as previously noted, to ascertain whether the Veteran's fatal idiopathic pulmonary fibrosis was the result of his asbestos exposure in service.  

The VA physician designated to provide this additional comment submitted a report of his findings in August 2010.  In reviewing the relevant evidence in the file, this commenting VA physician observed the Veteran's chest X-rays prior to the onset of his respiratory disorders were normal.  And, while his records do show minor exposure to asbestos, this examiner pointed out it would be unusual to develop acute interstitial process nearly 30 years after exposure because fibrosis of the lung is dose-related to asbestos exposure.  Therefore, this examiner opined that "it seems unlikely that the pulmonary fibrosis noted on biopsy after a prolonged [respiratory disorder], is related to the prior asbestos exposure."  


In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Additionally, the Board also has considered the appellant's statements in support of her claim, including her indication during her January 2005 RO hearing that she had been an LPN for greater than 11 years in the emergency ward at the local VAMC in West Roxbury.  So she has medical training and practical experience, though not necessarily in relation to any cause-and-effect correlation between PTSD and its impact on respiratory disorders such as those the Veteran died from.  An opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  The probative value of medical opinion evidence is based on such things as the person's knowledge and skill in analyzing the data and the medical conclusion that the person reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.).  

The Board also may consider the appellant-widow's self interest as a factor in determining the probative value of her written and oral testimony, but not use this as the sole basis for rejecting this evidence or its credibility.  See Pond v. West 12 Vet. App. 341 (1999).  VA has recognized there is some evidence suggesting that PTSD is related to cardiovascular disorders, and studies have found an association between PTSD and poor cardiovascular health.  See www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.  But this evidence is primarily in relation to coronary artery disease (CAD), not the type of respiratory disorders or impairment from which this Veteran died.

Through her representative, the appellant-widow submitted two medical treatise articles in March 2007.  These articles were submitted in support of her contention that the Veteran pulmonary fibrosis was caused by his smoking, which in turn was attributable to his service-connected PTSD.  With regards to medical treatise evidence, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Here, though, the articles the appellant-widow submitted are not accompanied by any supporting medical expert opinion (at least, as mentioned, a sufficiently definitive opinion on this determinative issue of etiology).  In fact, to the contrary, the majority of the opinions that are of record from experts with the required knowledge in this subject matter area are unfavorable to the claim.  So the medical treatise evidence, alone, is insufficient to establish the required linkage of the PTSD to the Veteran's ultimately fatal respiratory conditions.  See Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Ultimately, the Board finds the opinions rendered by the November 2008 and August 2010 VA compensation examiners most probative.  These opinions have the proper factual foundation and predicate inasmuch as they considered all medical and other evidence material to the claim.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  Moreover, these opinions contained discussions of the medical rationale for the conclusions expressed.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  See, too, Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the claimant's position)  In other words, these commenting VA physicians applied valid medical analysis to the significant facts of this case in reaching their conclusions, which is where most of the probative value of a medical nexus opinion is derived, not just from having reviewed the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Hence, the preponderance of the competent and credible evidence is against the appellant's claim attributing the fatal conditions to the Veteran's military service that ended many years (indeed decades) earlier - including especially to any exposure to asbestos or due to his service-connected PTSD.  And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim for service connection for cause of the Veteran's death is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


